991 A.2d 211 (2009)
201 N.J. 409
In the Matter of Felicia B. RUSSELL, an Attorney at Law.
No. D-121 September Term 2008
Supreme Court of New Jersey.
July 1, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-360, concluding that FELICIA B. RUSSELL of FORKED RIVER, who was admitted to the bar of this State in 1982, should be admonished for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(c) (failure to explain matter to extent necessary to permit client to make informed decisions), and good cause appearing;
It is ORDERED that FELICIA B. RUSSELL is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *212 appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.